DETAILED ACTION
This Final action is responsive to communications: 01/25/2022
Claim 37 is amended, no other claims are canceled or added in the amendment filed 01/25/2022. Claims 26-45 are pending. Claims 26, 30, and 37 are independent.

General Examiner Notes 
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. 
B) Per MPEP 2173.04 “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
4.	See Application Data Sheet for priority details.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

6.	Claims 26-43 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2016/0342494 A1),  in view of Aritome (US 2009/0109756 A1).
Regarding independent claim 26, Yang teaches a non-volatile memory device (See Fig. 2B and Fig. 3 “non-volatile memory”), comprising: 
a controller (Fig. 2B: 102 controller); and 
an array of memory cells (Fig. 2B: 142) with associated decoding (Fig. 2B: 148, 150) and sensing circuitry (Fig. 3: 316), 
wherein the array of memory cells includes: 
a plurality of memory blocks (Fig. 5 in context of para [0044] and para [0021]: memory blocks), and 
a dummy row for each block (Fig. 5 in context of para [0045]: “…dummy wordlines …”. See also para [0022]: particular representative wordline of the block) of the plurality of memory blocks that is located outside an address space (taken as address space for normal data storage. See abstract: “…one or more dummy wordlines within the block may not be accessible for normal data storage…” and they are out of address space of normal e.g. read/ write operation) of a corresponding memory block for Adjustments can be made to the operating parameters…to optimize each memory block based on its error analysis…”) (para [0034], para [0048]: “known data pattern” is placed in dummy word line).
Yang is silent with respect to each block storing internal block variables/ parameters of an erasing phase.
Limitation is directed to a storage space for storing adjusted parameters.
Aritome teaches  - 
Each block stores internal block variables (taken as block specific trimmed parameters for erasing)  of an erasing phase (in context of para [0026] and para [0029]: “trim parameters” associated with “erasing” are stored in “a page” of a block. See para [0029]: e.g. control region of “first page” in the block used to store block erase parameters. Thus Aritome teaches allocated page for storing ease parameters which generally improved operational speed).
Yang and Aritome are in analogous field of art of non-volatile flash memory erase operation and ordinary skill in the art would understand the use of Aritome’s circuitry component into Yang’s apparatus.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Aritome into the teachings of Yang such that block trim parameters can be stored locally in allocated pages/ wordlines in order to reduce external storage resource “storing the trim parameters…externally would require significant storage resources…” (Aritome para [0030]) and thus improve operation speed.
Regarding claim 27, Yang and Aritome teach the non-volatile memory device of claim 26. Aritome teaches wherein the internal block variables include parameters (para [0026]: parameters used for erasing) of the corresponding memory block (in context of para [0026] and para [0029]: e.g. applicable for a block).
Regarding claim 28, Yang and Aritome teach the non-volatile memory device of claim 26. Aritome teaches wherein the internal block variables include erase pulses (para [0026]: e.g. “erase pulse width”) and target voltages (para [0026]: e.g. “erase start voltage…erase step…”) applied to the corresponding memory block during the erasing phase (para [0026]).
Regarding claim 29, Yang and Aritome teach the non-volatile memory device of claim 26. Yang teaches wherein the plurality of memory blocks is contained in a sub array of the array of memory cells (See e.g. Fig. 1B: 104 taken as sub array. The limitation is general and can be interpreted other ways also).
Regarding independent claim 30, Yang teaches a system (Fig. 1B system. See Fig. 2B and Fig. 3 for memory device), comprising: 
a host device (Fig. 1B: host); 
a non-volatile memory device (See Fig. 2B and Fig. 3 “non-volatile memory”) coupled to the host device (Fig. 2B: host) and comprising an array of memory cells (Fig. 2B: 142) with associated decoding (Fig. 2B: 148, 150) and sensing circuitry (Fig. 3: 316) and a memory controller (Fig. 2B: 102); 
a plurality of memory blocks in the array of memory cells (Fig. 5 in context of para [0044] and para [0021]: memory blocks); and 
a dummy row for each memory block (para [0045]: “only one of the dummy wordlines …may be selected to represent a block…”) of the plurality of memory (taken as address space for normal data storage. See abstract: “…one or more dummy wordlines within the block may not be accessible for normal data storage…”) of a corresponding memory block for storing (para [0034], para [0048]: “known data pattern” is placed in dummy word line).
Yang is silent with respect to each block storing internal block variables of an erasing phase.
Aritome teaches – 
Each block stores internal block variables  of an erasing phase (para [0026]: “trim parameters” associated with “erasing” and para [0029]: e.g. control region of “first page” in the block used to store block erase parameters).
Yang and Aritome are in analogous field of art of non-volatile memory erase operation and ordinary skill in the art would understand the use of Aritome’s circuitry component into Yang’s apparatus.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Aritome into the teachings of Yang such that block trim parameters can be stored locally in order to reduce storage resource “storing the trim parameters…externally would require significant storage resources…” and improve operation speed (Aritome para [0030]).
Regarding claim 31, Yang and Aritome teach the system of claim 30. Aritome teaches system configured to attempt to retrieve previous internal block variables of a previous erasing phase from the dummy row for the corresponding memory block (Fig. 3: 310 in context of  para [0032]: already stored “trim parameters are read”).
Regarding claim 32, Yang and Aritome teach the system of claim 31.  Aritome teaches system configured to start the erasing phase on the corresponding memory block based at least in part on a successful attempt to retrieve the previous internal block variables (Fig. 3: 300 erase start[Wingdings font/0xE0]310 read trim parameters[Wingdings font/0xE0]320 set trim configuration [Wingdings font/0xE0]330 erase perform).
Regarding claim 33, Yang and Aritome teach the system of claim 30. Yang teaches wherein the dummy row is provided in another block of the plurality of memory blocks or 
in a dedicated memory portion of the array of memory cells (Yang para [0044]-para [0045]. see also Aritome para [0029]: dedicated page within block).
Regarding claim 34, Yang and Aritome teach the system of claim 30. Aritome teaches wherein the internal block variables include parameters utilizable during the erasing phase of the corresponding memory block (para [0026]) .
Regarding claim 35, Yang and Aritome teach the system of claim 30. Aritome teaches wherein the internal block variables include erase pulses and target voltages applied to the corresponding memory block during the erasing phase (para [0026]).
Regarding claim 36, Yang and Aritome teach the system of claim 30, Yang teaches wherein the plurality of memory blocks is contained in a sub array of the array of memory cells (See e.g. Fig. 1B: 104 taken as sub array. The limitation is general and can be interpreted other ways also).
Regarding independent claim 37, Yang teaches a method (para [0022]: “…adjusting…optimum operating parameters for…erase to better meet the system requirements…”. See Fig. 1B, Fig. 2B, Fig. 3 apparatus used for the method), comprising: 
performing an erasing phase on a memory block in an array of memory cells of a non- volatile memory device (para [0022], para [0021]: performing block erase using adjusted erase parameters); and 
storing, in a dummy row associated with the memory block (para [0045]: “only one of the dummy wordlines …may be selected to represent a block…”), (para [0034], para [0048]: “known data pattern” is placed in dummy word line).
Yang is silent with respect to each block storing internal block variables of an erasing phase.
Aritome teaches – 
Each block stores internal block variables of an erasing phase (para [0026]: “trim parameters” associated with “erasing” and para [0029]: e.g. control region of “first page” in the block used to store block erase parameters).
Yang and Aritome are in analogous field of art of non-volatile memory erase operation and ordinary skill in the art would understand the use of Aritome’s method into Yang’s apparatus/ method.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Aritome into the teachings of Yang such that block trim parameters can be stored locally in order to reduce storage resource “storing the trim parameters…externally would require significant storage resources…” and improve operation speed (Aritome para [0030]).
Regarding claim 38, Yang and Aritome teach the method of claim 37. Aritome teaches wherein performing the erasing phase includes performing a dynamic erase operation on the memory block (see Fig. 320[Wingdings font/0xE0]330[Wingdings font/0xE0]340[Wingdings font/0xE0]330 is dynamic process for erase which is adapted based on erase verify failure).
Regarding claim 39, Yang and Aritome teach the method of claim 38, Yang teaches including invalidating content of the dummy row prior to performing the dynamic erase operation (in context of para [0021], para [0022],  para [0062]: dummy word line pattern data comparison producing mismatch indicating health condition of block and such health condition can trigger block erase with modified parameter).
Regarding claim 40, Yang and Aritome teach the method of claim 37, wherein storing the internal block variables includes storing parameters to be utilized during the erasing phase on the memory block. (See claim 27, 28 rejection analysis)
Regarding claim 41, Yang and Aritome teach the method of claim 37, wherein storing the internal block variables includes storing erase pulses and target voltages applied to the memory block during the erasing phase. (See claim 27, 28 rejection analysis)
Regarding claim 42, Yang and Aritome teach the method of claim 37, further comprising attempting to retrieve previous internal block variables of a previous erasing phase on the memory block from the dummy row. (See claims 31, 32 rejection analysis)
Regarding claim 43, Yang and Aritome teach the method of claim 42, further comprising starting the erasing phase on the memory block based at least in part on a (See claims 31, 32 rejection analysis)

7.	Claims 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2016/0342494 A1) and Aritome (US 2009/0109756 A1), in view of Mihnea et al. (US 20020101765 A1).
Regarding claim 44, Yang and Aritome teach the method of claim 43. They are silent with respect to remaining provisions of this claim.
Mihnea teaches wherein starting the erasing phase comprises recovering the memory block (Fig. 2: 202 in context of para [0033]: “block recovery”) based at least in part on an unsuccessful attempt to retrieve the previous internal block variables (unsuccessful attempt to retrieve the previous internal block variables is a condition which arises from over-erased cells. See para [0033], para [0045]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Mihnea into the teachings of Yang and Aritome such that block recovery scheme can be applied in the method in order to  improve reliability “successfully recover all over-erased cells and ensure convergence of  the threshold voltage for all cells in the block”. 
Regarding claim 45, Yang, Aritome and Mihnea teach the method of claim 44. 
Mihnea teaches wherein recovering the memory block includes erasing the memory block according to predefined parameters (Fig. 2 in context of para [0045]: fixed voltage and timing used).

Response to Arguments
Specification objection are withdrawn based on applicant’s spec amendment submitted 01/25/22.
General argument
Applicant's arguments filed 01/25/22 regarding rejection of claims 26-45 has been fully considered. Applicant argues that the rejections of independent claims 26, 30, and 37 under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2016/0342494 A1) and Aritome (US 2009/0109756 A1) are not proper because Yang or Aritome does not teach “…a dummy row for each block of the plurality of memory blocks that is located outside an address space of a corresponding memory block for storing internal block variables of an erasing phase and a known pattern…” (Remarks 01/25/22, page 8-9).
Applicant's arguments filed 01/25/22 regarding rejection of claims 26-45 have been fully considered but they are not persuasive and previous rejections are maintained. In general, applicant relies on features from specification that are not part of claim language. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In response to the general argument that the obviousness rejection is not proper, it is being reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant has not argued substantively against the 35 USC 103 obviousness rejection of Claims 44-45 over Yang and Aritome and previous rejections are maintained.

Argument Details and Analysis:
1. Applicant argues that the obviousness rejection of claims 26, 30, and 37 over Yang and Aritome is not proper because  “…...Yang and Artiome, independently or in combination, do not teach, suggest...storing of internal block variables and a known pattern in a dummy row... Yang describes only "the DW pattern generation module 111 may put a known data pattern onto one or more dummy wordlines" Or [0034]).  Artiome, on the other hand, describes only "trim parameters 175 may be stored in the control region 220 for the first page 210 in the block 200" Or [0029])…” (page 8-9 of Remarks filed 01/25/22).
Applicant’s argument is not persuasive applicant has not provided sufficient reasons against their arguments and has not analyzed Prior Art Yang in it’s entirely. See illustrated rejection analysis.  Yang para [0022], para [0045], Fig. 5 and Aritome para [0029] disclosure.
2. Applicant argues that the obviousness rejection of claims 26, 30, and 37 over Yang and Aritome is not proper because  “…two references utilize different approaches Yang… but does not contemplate incorporation of trim parameters as they do not have utility in the intended pattern comparison purpose of Yang…. Artiome …does not contemplate the incorporation of patterns as they do no have utility in the intended association of trim parameters to groups of blocks purpose o Artiome…. neither Artiome nor Yang contemplate the identification and correction of potential incomplete erase errors utilizing a dummy row for storing internal block variables of an erasing phase and a known pattern as contemplated in the Applicant's disclosure…” (page 9 of Remarks filed 01/25/22).
Applicant’s argument is not persuasive because Yang address the concern raised in the argument, see e.g. Abstract ”… dummy wordlines may be programmed with a known data pattern that can be tracked and analyzed for potential errors… Adjustments can be made to the operating parameters…to optimize each memory block based on its error analysis…”)
3. Applicant argues that the obviousness rejection of claims 26, 30, and 37 over Yang and Aritome is not proper because  “…neither Yang nor Artiome teach, suggest, or render obvious a dummy row for each block of the plurality of memory blocks that is located outside an address space of a corresponding memory block…” (page 9 of Remarks filed 01/25/22)
Applicant’s argument is not persuasive because applicant has not provided sufficient reasons. “outside an address space” can be viewed in terms of various operations/ applications – each operation can have different address space. Read address space may be different from search or, refresh address space. Sometimes valid addresses can be masked to achieve varying address spaces. Using dummy word liens are not used for data storage – thus they are not involved with data movement  and thus they are outside address space of read, write operation.
4. Applicant argues that the obviousness rejection of claims 26, 30, and 37 over Yang and Aritome is not proper because  “…Artiome teaches away from storing of trim parameters in a dummy row outside an address space of a corresponding memory block. For example, Artiome explicitly teaches away from such a concept where it describes…"Storing the trim parameters 175 within the subset of the memory array 115 with which it is associated is convenient in that no indexing of the trim parameters 175 to associate them with their associated subset is necessary…”…” (page 9-10 of Remarks filed 01/25/22)
Applicant’s argument is not persuasive applicant has not provided sufficient reasons against their arguments and has not analyzed Prior Art Yang in it’s entirely. See Fig. 2 in context of para [0028]: “…illustrated embodiment, the trim parameters 175 for the memory array 115 are stored in the control region 220 for the associated page 210…”. Further, there is no teachings in Aritome that talks about the fact that such storage can not be implemented in Yang’s device and thus the “ teaching away” is not taught in Aritome or, Yang.
5. Applicant argues that the obviousness rejection of claims 26, 30, and 37 over Yang and Aritome is not proper because  “…one of ordinary skill in the art would have no motivation to combine Artiome with the conflicting descriptions of Yang that …the combination of Artiome and Yang in the manner suggested by the Office Action would equate to a substantial redesign, motivated solely by hindsight of Applicant's disclosure, which would fall short of Applicant's claims and result in the destruction of the intended 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In response to applicant's argument that reference are non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  

Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
Possible Nonstatutory double patenting rejection: US 2021/0405910 A1 (# 16/624,512): claims 31-50 (pending) and US 2021/0407608 A1 (#16/624728): claims 27-46 (pending) and associated disclosure are applicable for NSDP double patenting 
Yanagidaira et al. (US 2008/0019182 A1): Fig. 1-Fig. 31 applicable for all claims.
Sarin (US 2009/0106482 A1): Fig. 1-Fig. 6 applicable for all claims.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825